Exhibit 10.1

 

TO:    Diane Kayser FROM:    Ron Elliot DATE:    September 13, 2005 RE:   
Separation Agreement

 

This confirms the agreement (the “Agreement”) between Excelligence Learning
Corporation (the “Company”) and you regarding the terms of your separation from
the Company. This Agreement (except for paragraph 1, which is effective
immediately) will become effective on the eighth (8) day after you have signed
the agreement (the “Effective Date”), unless you revoke the Agreement within the
period set forth in paragraph 5.d below, in which case the Agreement, and the
parties’ obligations hereunder, will be null and void.

 

1. Resignation of Employment. You have voluntarily resigned your employment with
the Company, effective immediately. Your Employment Agreement, dated June 18,
2004 (the “Employment Agreement”), is hereby terminated; provided that you
confirm that you have at all times complied with the confidentiality provisions
of Section 18 of your Employment Agreement and will continue to do so in the
future. You shall no longer be entitled to participate in the Company’s employee
benefit programs or group insurance plans, except to the extent provided by
COBRA.

 

2. Cancellation of Stock Options. All unvested options to purchase the Company’s
common stock that have been issued to you under the Company’s 2001 Amended and
Restated Stock Option and Incentive Plan are hereby canceled.

 

3. Severance Compensation. The Company will pay you $120,000 (less withholdings
and other deductions required by law) as severance compensation, payable as
follows: 25% on the Effective Date; 25% on the Company’s first regular pay date
in October 2005; and 50% on the Company’s first regular pay date in January
2006. You acknowledge that the Company’s promise to pay you severance is
separate and apart from any accrued, unpaid wages to which you may otherwise be
entitled, which will be paid to you unconditionally on your termination date.

 

4. Indemnification. The Company shall indemnify and defend you against any
claims, investigations or lawsuits arising out of the duties you performed
during your employment with the Company to the extent required by law or as
provided generally to other officers or directors of the Company pursuant to its
bylaws, articles of incorporation, resolutions and/or insurance policies. In the
event that the Company advances any legal fees on your behalf, the Company shall
have the right to select your defense counsel and direct the defense and/or
litigation, including make any decisions regarding strategy and settlement;
provided that the Company shall consult with you in good faith regarding the
selection of counsel.

 

1



--------------------------------------------------------------------------------

5. Release of Claims.

 

a. Release of Claims By Kayser. You hereby release and forever discharge the
“Releasees” hereunder, consisting of the Company, its shareholders, employees,
officers, directors, agents, representatives and insurers, from any and all
claims, actions, lawsuits, causes of action and rights of any nature whatsoever,
known or unknown, (“Claims”), which you now have or may later have against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time through the Effective Date, including, but not
limited to, any Claims arising out of, based upon, or relating to your hire,
employment, remuneration or the termination of your employment, including, but
not limited to, any Claims arising under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans With Disabilities
Act, the Equal Pay Act, the Fair Labor Standards Act, the Family Medical Leave
Act, the Employee Retirement Income Security Act, the California Fair Employment
and Housing Act, the California Labor Code, the California Family Rights Act,
and/or any other local, state or federal law governing discrimination in
employment and/or wages and benefits. Notwithstanding anything herein to the
contrary, this release shall not apply to any right you may have to an
indemnification or a defense under the law or the Company’s bylaws.

 

b. Release of Claims By the Company. The Company hereby releases and forever
discharges you from any and all Claims which it now has or may later have
against you by reason of any matter, cause, or thing whatsoever from the
beginning of time through the Effective Date. Notwithstanding anything herein to
the contrary, this release shall not apply to any right that the Company may
have against you for indemnification in the event that any claims or lawsuits
are asserted against the Company arising from or relating to any actual or
alleged conduct by you during your employment with the Company and where the
Company is not otherwise obligated to indemnify you as set forth in paragraph 4,
above.

 

c. EACH PARTY ACKNOWLEDGES THAT SHE/IT IS AWARE OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH STATES AS FOLLOWS:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY ALTERED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

BEING AWARE OF THIS CODE SECTION, EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHTS
SHE/IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

d. In accordance with the Older Workers Benefit Protection Act of 1990, you
should be aware of the following:

 

i) You have the right to consult with an attorney before signing this Agreement;

 

ii) You have twenty-one (21) days to consider this Agreement; and

 

2



--------------------------------------------------------------------------------

iii) You have seven (7) days after signing this Agreement to revoke this
Agreement, and this Agreement will not be effective, and you will not receive
any of the separation benefits, until that revocation period has expired.

 

6. Return of Company Property. You represent and warrant that you have returned
to the Company any and all files, equipment and other materials belonging to the
Company that you had in your possession; provided that, if you have any such
remaining items in your possession as of this date, you agree to return them to
the Company no later than the Effective Date.

 

7. Non-Solicitation of Employees. You agree that you will not, either directly
or indirectly, solicit or encourage any of the Company’s employees or
contractors to terminate their employment or engagement with the Company or seek
or accept employment or engagement with any other person or entity, nor will you
disclose any non-public information about any such employee or contractor to any
other person or entity, except to the extent required by law or subpoena.

 

8. Cooperation with Company. You agree reasonably to cooperate with the Company
and its representatives as may reasonably be requested from time to time to
address any matters that may arise relating to the duties you performed during
your employment, including, without limitation, providing information regarding
the status of pending projects, and information and/or testimony necessary to
address any future claims, audits, investigations or other matters that may
arise involving the Company.

 

9. Non-Disparagement. You agree not to disparage or otherwise publish or
communicate negative statements or opinions about the Company or its affiliates
or their respective directors, officers and employees in any way; except that
the foregoing shall not prohibit you from testifying truthfully to the extent
required by law or subpoena. Similarly, the Company’s directors and officers
agree to refrain from publicly disparaging or making negative statements
regarding you; except that the foregoing shall not prohibit any such director or
officer from testifying truthfully to the extent required by law or subpoena.

 

10. No Workplace Injury. You represent and warrant that you have not suffered
any physical or emotional injury arising from your employment with the Company
or termination of employment, do not intend to file any claim for benefits under
the worker’s compensation laws nor are you eligible for any such benefits.

 

11. Arbitration. In the event that there shall be a dispute between the parties
arising out of or relating to this Agreement or the breach thereof, other than
your confidentiality obligations under Section 18 of your Employment Agreement,
the parties agree that such dispute shall be resolved by final and binding
arbitration before a sole arbitrator in Monterey, California administered by the
American Arbitration Association (“AAA”) in accordance with AAA’s Labor
Arbitration Rules then in effect. Depositions may be taken and other discovery
may be obtained during such arbitration proceedings to the same extent as
authorized in civil judicial proceedings. Any award issued as a result of such
arbitration shall be final and binding between the parties thereto, and shall be
enforceable by any court having jurisdiction over the party against whom
enforcement is sought. The prevailing party in any legal action (including
arbitration) shall be entitled to recover any and all reasonable attorneys’ fees
and other costs reasonably incurred in connection therewith.

 

3



--------------------------------------------------------------------------------

12. Miscellaneous Provisions.

 

a. You shall keep the terms of this Agreement strictly confidential and shall
not disclose the terms of this Agreement to any other persons or entities unless
required by law, except that you may disclose the terms of this Agreement to (as
the case may be) your spouse, immediately family members and tax and legal
advisors after such persons have been advised in advance that the terms of this
Agreement are confidential.

 

b. The provisions of this Agreement are severable. If any provision is held to
be invalid or unenforceable it shall not affect the validity or enforceability
of any other provision.

 

c. This Agreement represents the sole and entire agreement between the parties
with respect to the subject matters contained herein and, except as expressly
stated herein, supersedes all prior agreements, negotiations and discussions
between you and the Company with respect to the subject matters contained
herein.

 

d. No provision of this Agreement may be altered, modified or amended unless
such alteration, modification, or amendment is agreed to in writing and signed
by you on the one hand and a duly authorized representative of the Company on
the other, which writing expressly states the intent of the parties to modify
this Agreement.

 

e. This Agreement shall be construed as a whole in accordance with its fair
meaning and in accordance with the laws of the State of California. The language
in the Agreement shall not be construed for or against any particular party. The
headings used herein are for reference only and shall not effect the
construction of this Agreement.

 

f. Both you and the Company understand and agree that neither the payment of any
sum of money nor the execution of this Agreement shall constitute or be
construed as an admission of any liability whatsoever by either party.

 

g. No waiver by any party hereto at any time of any breach of, or compliance
with, any condition or provision of this Agreement to be performed by any other
party hereto shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

h. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original as against any party that has signed it, but
all of which together will constitute one and the same instrument.

 

i. You acknowledge and agree that the compensation, benefits, and other matters
addressed in this Agreement may have tax ramifications to you. Neither the
Company nor its affiliates have provided any tax or other advice to you on such
matters, and you have, to the extent you deem appropriate, consulted your tax
advisors with respect to such matters.

 

j. YOU ACKNOWLEDGE AND UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

 

k. YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT CAREFULLY, UNDERSTAND ALL
OF ITS TERMS, AND AGREE TO

 

4



--------------------------------------------------------------------------------

THOSE TERMS KNOWINGLY, FREELY, VOLUNTARILY, AND WITHOUT DURESS. YOU HAVE
CONSULTED WITH COUNSEL AND RECEIVED INDEPENDENT LEGAL ADVICE IN THE NEGOTIATION
OF THIS AGREEMENT.

 

Date: September 13, 2005

     

Excelligence Learning Corporation

a Delaware corporation

            By:  

/s/ Ron Elliott

               

Ron Elliott

               

Its: Chief Executive Officer

Date: September 13, 2005

      Diane Kayser                

/s/ Diane Kayser

 

5